 

Exhibit 10.1

 

[image_001.jpg]

405 Park Avenue, New York, NY 10022

T: (212) 415-6500 F: (212) 230-1847

www.ar-global.com

 

 

December 16, 2016

 

VIA EMAIL

American Realty Capital Global Trust II, Inc.

405 Park Avenue, 14th Floor

New York, NY 10022

Attention: Special Committee of the Board of Directors

 

Re:Reimbursement of Offering and Related Costs (“O&O”) of American Realty
Capital Global Trust II, Inc. (the “Company”)

 

Dear Special Committee:

 

On behalf of American Realty Capital Global II Advisors, LLC (the “Advisor”) and
AR Global Investments, LLC (“Guarantor”), we write to confirm the agreement
between the Company and the Advisor and Guarantor regarding the resolution and
reimbursement of excess O&O expenses paid by the Company in connection with its
initial public offering (the “IPO”). For good and valuable consideration, the
sufficiency of which is hereby acknowledged, the undersigned parties agree as
follows:

 

1.Excess O&O.

 

a.The Company was responsible for reimbursing the Advisor and its affiliates for
O&O expenses, up to a cap of 2.0% of gross proceeds from the IPO (the “Cap”).

 

b.The IPO lapsed in accordance with its terms and, as of the date hereof, the
Company has reimbursed the Advisor for an amount of O&O expenses in excess of
the Cap by $6,300,000 (the “Excess Amount”).

 

2.Class B Units. The Advisor currently owns 66,344 unvested Class B units in the
Company (the “Earned Units”). Based on an agreed per unit value of $22.50 when
the Earned Units were issued, the aggregate value of the Earned Units would be
$1,492,740 (the “Deemed Earned Units Value”). The Earned Units will vest upon
the consummation of the merger of the Company into a subsidiary of Global Net
Lease, Inc. (the “Merger”) as contemplated by the Merger Agreement, dated as of
August 8, 2016 (the “Merger Agreement”). On the date of the consummation of the
Merger, the aggregate value of the Earned Units for purposes of this letter
agreement will be equal to an amount determined by multiplying (i) the 30-day
volume weighted average price of the Global Net Lease, Inc. common stock
determined at close of business on the next preceding business day by (ii) the
number of Earned Units, and multiplying the product of (i) and (ii) by 2.27
(such amount, the “Earned Units Value”).

 



 

 

American Realty Capital Global Trust II, Inc.

December 16, 2016

Page 2

 

 

3.Repayment of the Excess Amount. The Advisor and Company agree that the Excess
Amount shall be repaid to the Company by the Advisor pursuant to the following
terms:

 

a.Upon the first to occur of (i) the closing of the Merger (or immediately prior
thereto), or (ii) the termination of the Merger Agreement for any reason, the
Advisor shall tender to the Company the Earned Units as partial satisfaction of
the Excess Amount, in an amount equal to either the Earned Units Value (if on
the date of closing of the Merger) or the Deemed Earned Units Value (if on the
date the Merger Agreement is terminated). Following tender of the Earned Units
to the Company, the net Excess Amount owed by the Advisor shall be the “Net
Excess Amount.”

 

b.The Advisor will pay to the Company the Net Excess Amount in eight (8) equal
monthly installments (each, a “Monthly Payment”), with the first Monthly Payment
being due on the 15th day of the month first following the earlier of the
closing of the Merger or the termination of the Merger Agreement. Each Monthly
Payment thereafter shall be due on the 15th of each successive month.

 

4.AR Global Guaranty. Guarantor hereby unconditionally and irrevocably
guarantees to the Company the due and punctual payment in full (and not merely
the collectability) by the Advisor, an indirect wholly owned subsidiary of the
Guarantor, of the payment obligation set forth in Paragraph 3.b of this letter
agreement (the “Obligation”). Guarantor’s obligations hereunder shall be
primary; shall not be contingent upon pursuit by the Company of any remedies it
may have against the Advisor; and shall not be subject to any counterclaim,
set-off, reduction or defense based upon any claim that Guarantor may have
against the Company or the Advisor. Guarantor agrees that the Company, in its
absolute discretion, without notice to or further assent of Guarantor and
without in any way releasing, affecting or impairing the Guarantor’s obligations
hereunder, may from time to time with respect to the Obligation: (a) waive
compliance, or any defaults, or grant any other indulgences; and (b) enter into
amendments, modifications, substitutions and extensions. Guarantor hereby
unconditionally and irrevocably waives: (a) presentment, demand and presentment
for payment and protest of non-payment; (b) notice of acceptance of this
guaranty; (c) notice of any default under the Obligation and notice of all
indulgences; (d) demand for observance, performance or enforcement of any of the
terms or provisions of this guaranty or any other documents or agreements; and
(e) all other notices and demands otherwise required by law which Guarantor may
lawfully waive.

 

5.Release of Claims. Reference is made to the Termination Agreement, dated as of
August 8, 2016 (the “Termination Agreement”), by and among the Company, American
Realty Capital Global II Operating Partnership, L.P., the Advisor, and others.
The undersigned parties acknowledge and agree that the obligations set forth in
this letter agreement are excluded from the release of claims set forth in
Section 7 of the Termination Agreement and, as to any claims for enforcement of
this letter agreement, no release, waiver or discharge was intended to be or is
given by Section 7 of the Termination Agreement unless and until the Earned
Units have been tendered and full payment of the Net Excess Amount has been made
in accordance with the terms hereof.

 



 

 

American Realty Capital Global Trust II, Inc.

December 16, 2016

Page 3

 

 

6.Successor and Assigns; No Acceleration. The provisions of this letter
agreement shall inure to the benefit of, and be binding upon, the Company, the
Advisor and Guarantor and their respective successors and assigns. The
consummation of the Merger shall not accelerate any payment obligations of the
Advisor set forth herein.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

American Realty Capital Global Trust II, Inc.

December 16, 2016

Page 4

 

 

Please confirm your agreement with the above by countersigning this letter and
returning to the undersigned.

 

  Sincerely,           American Realty Capital Global Trust II Advisors, LLC    
          By:  /s/ Jesse Galloway     Name: Jesse Galloway     Title Authorized
Signatory                     AR Global Investments, LLC                   By:
/s/ Jesse Galloway     Name: Jesse Galloway     Title: Authorized Signatory    
                Confirmed and Agreed to this 16th day of December 2016 by:      
    American Realty Capital Global Trust II, Inc.                   By: /s/ Lee
M. Elman     Name: Lee M. Elman     Title: Director          

 

 

 

 